                                            Case 2:19-cv-02225-RFB-BNW Document 35 Filed 06/17/20 Page 1 of 4



                                       1    ERIC W. SWANIS, ESQ.
                                            Nevada Bar No. 6840
                                       2    GREENBERG TRAURIG, LLP
                                       3    10845 Griffith Peak Drive, Suite 600
                                            Las Vegas, Nevada 89135
                                       4    Telephone: (702) 792-3773
                                       5    Facsimile: (702) 792-9002
                                            Email: swanise@gtlaw.com
                                       6    Counsel for Defendants
                                       7
                                       8                        IN THE UNITED STATES DISTRICT COURT

                                       9                               FOR THE DISTRICT OF NEVADA

                                       10   FRANCISCA T. SALAZAR, an individual,
                                                                                                CASE NO. 2:19-cv-02225-RFB-BNW
                                       11
                                                                         Plaintiff,
                                       12
10845 Griffith Peak Drive, Suite 600




                                                     v.
     Greenberg Traurig, LLP




                                       13
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14   C. R. BARD, INC., a New Jersey corporation;
                                            BARD PERIPHERAL VASCULAR, INC., an
                                       15   Arizona corporation, and DOES 1 through 10,
                                       16
                                                                          Defendants.
                                       17
                                       18
                                       19                       STIPULATION AND ORDER TO STAY CASE
                                       20           The parties, Plaintiff FRANCISCA T. SALAZAR and Defendants, C. R. Bard, Inc.
                                       21   and Bard Peripheral Vascular, Inc. (“Bard”), by and through their undersigned counsel,
                                       22   hereby stipulate as follows pursuant to Fed. R. Civ. P. 15(a)(2):
                                       23           WHEREAS, Plaintiff’s counsel represents approximately 400 plaintiffs with cases
                                       24   proceeding in this and other courts across the country asserting similar claims against
                                       25   Defendants for injuries they contend arise out of their use of Defendants’ IVC filters; and
                                       26           WHEREAS, Plaintiff’s counsel and Defendants have begun discussions in an attempt
                                       27   to achieve a global settlement of the cases and claims of the plaintiffs represented by
                                       28   Plaintiff’s counsel; and
                                                                                         -1-
                                            ACTIVE 50243473v1
                                            Case 2:19-cv-02225-RFB-BNW Document 35 Filed 06/17/20 Page 2 of 4



                                       1            WHEREAS, Defendants have retained a dedicated settlement counsel for these
                                       2    discussions which has successfully resolved thousands of similar cases with other counsel
                                       3    representing similar plaintiffs;
                                       4            WHEREAS, Plaintiff’s counsel has extensive experience in IVC filter litigation both
                                       5    prior to and in the course of the MDL; and
                                       6            WHEREAS, based on all the facts and circumstances, including, but not limited to,
                                       7    the prior success of Defendants’ settlement counsel in resolving similar cases and Plaintiff’s
                                       8    counsel’s experience with Defendants in prior IVC filter litigation, Plaintiff’s counsel
                                       9    believes that there is a good likelihood that the global settlement talks with Defendants will
                                       10   be successful; and
                                       11           WHEREAS, as part of the agreement to engage in global settlement discussions,
                                       12   Plaintiff’s counsel and Defendants have agreed that all activity in all of the Plaintiff’s
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13   counsel’s IVC filter cases should “stand-down” for 60 days so that the Parties may focus their
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14   attention on their settlement efforts; and
                                       15           WHEREAS, the ongoing national emergency surrounding the Covid-19 pandemic
                                       16   have heightened the need for all parties to conserve their resources as much as possible;
                                       17           IT IS STIPULATED AND AGREED BY THE PARTIES that all activity in this case
                                       18   shall be stayed through and including June 26, 2020.
                                       19   ///
                                       20   ///
                                       21   ///
                                       22   ///
                                       23   ///
                                       24   ///
                                       25   ///
                                       26   ///
                                       27   ///
                                       28   ///
                                                                                         -2-
                                            ACTIVE 50243473v1
                                            Case 2:19-cv-02225-RFB-BNW Document 35 Filed 06/17/20 Page 3 of 4



                                       1            IT IS FURTHER STIPULATED AND AGREED BY THE PARTIES that the
                                       2    deadline to file Defendants’ responsive pleading, currently set for May 10, 2020 should be
                                       3    continued to July 9, 2020;
                                       4            RESPECTFULLY submitted this 30th day of April 2020.
                                       5            NETTLES MORRIS                                GREENBERG TRAURIG, LLP
                                       6
                                       7     By: /s/ Brian D. Nettles                         By: /s/ Eric W. Swanis
                                                 BRIAN D. NETTLES, ESQ.                           ERIC W. SWANIS, ESQ.
                                       8         Nevada Bar No. 007462                            Nevada Bar No. 006840
                                                 1389 Galleria Drive                              10845 Griffith Peak Drive
                                       9
                                                 Suite 200                                        Suite 600
                                       10        Henderson, Nevada 89014                          Las Vegas, Nevada 89135
                                                 brian@nettlesmorris.com                          swanis@gtlaw.com
                                       11        Counsel for Plaintiff                            Counsel for Defendants
                                       12
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13                                             ORDER
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14           The Court, having reviewed the stipulation of the Parties, and good cause appearing
                                       15   therefore:
                                       16           IT IS HEREBY ORDERED ADJUDGED AND DECREED that all activity in this
                                       17   case shall be stayed through and including June 26, 2020.
                                       18           IT IS FURTHER HEREBY ORDERED ADJUDGED AND DECREED that the
                                       19   deadline to file Defendants’ responsive pleading, currently set for May 10, 2020 should be
                                       20   continued to July 9, 2020.
                                       21                                                  IT IS SO ORDERED.
                                       22
                                                                                           Dated this ____ of _____________, 2020.
                                                                                        ________________________________
                                       23
                                                                                        RICHARD F. BOULWARE, II
                                       24                                               UNITED  STATES DISTRICT JUDGE
                                                                                          ___________________________________
                                       25                                                 BRENDA
                                                                                         DATED      WEKSLER
                                                                                               this 17th day of June, 2020.
                                                                                           United States Magistrate Judge
                                       26
                                       27
                                       28
                                                                                        -3-
                                            ACTIVE 50243473v1
                                            Case 2:19-cv-02225-RFB-BNW Document 35 Filed 06/17/20 Page 4 of 4



                                       1                                   CERTIFICATE OF SERVICE
                                       2            I hereby certify that on April 30, 2020, I caused the foregoing document to be
                                       3    electronically filed with the Clerk of the Court using the CM/ECF system, which will send
                                       4    notification of such filing to the CM/ECF participants registered to receive such service.
                                       5
                                       6                                                              /s/ Evelyn Escobar-Gaddi
                                                                                                An employee of GREENBERG TRAURIG, LLP
                                       7
                                       8
                                       9
                                       10
                                       11
                                       12
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28
                                                                                         -4-
                                            ACTIVE 50243473v1
